TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00325-CR







Roy Edward Caples, Appellant




v.




The State of Texas, Appellee







FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT


NO. CR95-207, HONORABLE FRED CLARK, JUDGE PRESIDING







Appellant Roy Edward Caples was adjudged guilty after he pleaded guilty to
driving while intoxicated, felony offense.  See Tex. Penal Code Ann. §§ 49.04(a), .09(b) (West
Supp. 2001).  The court assessed punishment at imprisonment for three years, as called for in a
plea bargain agreement.

Appellant represents himself on appeal, as he did at trial.  Appellant did not file
a brief.  We have examined the record before us and find no fundamental error that should be
considered in the interest of justice.


The judgment of conviction is affirmed.



				__________________________________________

				Jan P. Patterson

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed:   March 15, 2001

Do Not Publish